Citation Nr: 0002835	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  

This matter arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for PTSD, 
and assigned an initial evaluation of 10 percent, effective 
from May 29, 1996.  The veteran filed a timely appeal, but 
before the case was referred to the Board of Veterans' 
Appeals (Board), he was granted an increased initial 
evaluation of 30 percent for his PTSD by a January 1998 
rating decision.  The veteran has continued his appeal, 
contending, in substance, that the severity of his PTSD 
warrants an initial evaluation in excess of 30 percent.  The 
case has been referred to the Board for resolution.  


REMAND

The veteran's original claim for service connection for PTSD 
was received by the RO in May 1996.  As noted, service 
connection for the veteran's PTSD was initially granted by a 
July 1996 rating decision, and a 10 percent evaluation was 
assigned, effective from May 29, 1996.  The veteran filed a 
timely appeal, and before the case was referred to the Board, 
his initially assigned 10 percent evaluation was increased to 
30 percent, by a January 1998 rating decision.  The veteran 
now claims that he is unemployable as a result of his 
service-connected PTSD, and asserts that the severity of that 
disability is greater than that reflected by the initially 
assigned 30 percent evaluation.  Therefore, he contends that 
an initial evaluation in excess of 30 percent is warranted.  

A review of the veteran's contemporaneous clinical treatment 
records discloses that he has been hospitalized on several 
occasions in May and June 1996, May 1997, and August 1997 
primarily for what was diagnosed as Axis I polysubstance 
abuse.  In May and June 1996, the veteran was also noted to 
have some problems related to PTSD and depression, but the 
extent to which his functional impairment was incurred as a 
result of PTSD symptoms or his polysubstance abuse was not 
indicated.  However, the records show that he was primarily 
treated for heavy cocaine and alcohol abuse.  The veteran was 
also noted to have been recently fired from his job of 24 
years as a Chicago Transit Authority bus driver, following 
testing positive for drugs.  At that time, he was noted to be 
employed as a limousine driver, and that he intended to 
resume such employment upon being discharged from treatment.  
At the time of his discharge from treatment, the veteran was 
diagnosed with an Axis V Global Assessment of Functioning 
(GAF) score of 65.  Under the Diagnostic Statistical Manual, 
4th Edition (DSM-IV), such a GAF score is suggestive of some 
mild symptoms of a psychiatric disorder (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful social 
relationships.  

The Board observes that upon admission for treatment in May 
1997, the veteran was diagnosed with an Axis V GAF score of 
35-40.  Under DSM-IV, such a GAF score is suggestive of some 
impairment in reality testing or communication, or major 
impairment in several areas.  However, upon his discharge 
from treatment, the veteran was diagnosed with an Axis V GAF 
score of 60, suggesting moderate symptoms of a psychiatric 
disorder, or moderate difficulty in social, occupational, or 
school functioning.  The veteran claimed to have had suicidal 
ideation in the past, but none at the time of discharge.  He 
was characterized as coherent with good contact with reality.  
The report of the August 1997 inpatient treatment also shows 
that the veteran was admitted with a lower GAF score of 45-
50, indicating serious symptoms of a psychiatric disorder, 
but that on discharge, he had an Axis V GAF score of 60.  
Again, he was diagnosed with Axis I polysubstance disorder 
and PTSD, but the hospitalization report failed to indicate 
the extent to which his functional impairment was the result 
of PTSD or was the result of polysubstance abuse.  

The veteran underwent two VA rating examinations, in June 
1996 and in January 1997.  The report of the June 1996 rating 
examination includes notations of such PTSD-related 
symptomatology as intrusive recollections, nightmares, 
avoidance, diminished activities, and estrangement from 
others.  In addition, the examiner stated that the veteran 
had been seen on an inpatient basis in May 1996 for treatment 
for substance abuse and depression.  Without discussing the 
veteran's level of functional impairment, the examiner 
concluded with an Axis I diagnosis of PTSD, and an Axis V 
diagnosis of "fair functioning."  The examiner did not 
offer any GAF score at that time.  

The report of the January 1997 VA rating examination likewise 
failed to include any Axis V GAF score, and the examiner 
again only noted that the veteran had "fair functioning."  
Of some note, the examiner offered an Axis I diagnosis of 
schizo-affective disorder, depressed type, and polysubstance 
abuse.  He did not include PTSD among his listed Axis I 
diagnoses, or offer any explanation for the conclusions 
reached in his examination report.  However, a subsequent 
statement dated in October 1997 indicates that the veteran 
had a GAF score of 50, and while noting the veteran's 
diagnoses of Axis I PTSD and polysubstance abuse, did not 
indicate the extent to which the veteran's functional 
impairment was due to polysubstance abuse and the extent to 
which such impairment was due to PTSD.  

Documents dated in February 1998 were received from the 
Social Security Administration (SSA), which indicated that 
the veteran was considered to be disabled since May 2, 1996, 
and was unable to work due to "PTSD, drug abuse, and a skin 
disorder."  It was determined that the veteran's PTSD and 
depression significantly limited his ability to "do basic 
work activity," and were, therefore, "severe" under the 
Social Security Act and Regulations.  The Board acknowledges 
the SSA examiner's findings, but also notes that such 
findings appear to be contraindicated by the medical evidence 
currently of record, primarily consisting of the veteran's 
inpatient treatment records for polysubstance abuse.  

In any event, after a review of the evidence, the Board must 
conclude that the VA rating examinations of June 1996 and 
January 1997 are not adequate to assess the level of 
functional impairment the veteran experiences due to his 
PTSD, particularly in view of the extensive treatment he has 
undergone for his polysubstance abuse problems, as contrasted 
with the conclusions reached in the February 1998 SSA 
documents.  Accordingly, the Board finds that additional 
development of the case must be undertaken before the case 
can be properly adjudicated.  Specifically, the veteran 
should be scheduled to undergo a VA rating examination to 
assess the degree of functional impairment resulting from his 
PTSD, as well as to assess the degree of impairment resulting 
from his polysubstance abuse.  

Following completion of this development, the RO should 
readjudicate the veteran's claim for determination of a 
proper initial rating for his PTSD taking into account all 
pertinent statutes and regulations.  In this regard, the 
Board notes that the veteran's claim upon which this appeal 
is based was received in May 1996.  Accordingly, all evidence 
received pursuant to this claim, dating from the time the 
claim was received in May 1996 must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
records of treatment for the veteran's 
PTSD dated since the time of the last 
request for such information.  

2.  The veteran should then be scheduled 
to undergo a VA rating examination to 
evaluate the severity of his service-
connected PTSD by an examiner who has not 
previously examined the veteran, if 
possible.  The veteran's claims folder 
should be made available to the examiner 
to be reviewed in advance of the 
scheduled examination.  The examiner is 
requested, in his evaluation of the 
veteran's PTSD, to distinguish between 
the symptoms and functional impairment 
incurred as a result of the veteran's 
polysubstance abuse disorder, and those 
symptoms and the degree of functional 
impairment which are determined to be due 
solely to his service-connected PTSD.  
The examiner is requested to offer an 
opinion as to the types of employment in 
which the veteran is found to be capable 
of engaging.  To the extent that the 
veteran may be found to be incapable of 
obtaining or retaining gainful 
employment, the examiner is requested to 
indicate the degree to which such 
unemployability is the result of the 
veteran's PTSD and the degree to which 
such unemployability is the result of 
nonservice-connected disorders including 
polysubstance abuse.  In addition, the 
examiner is requested to include in his 
final diagnosis an Axis V GAF score, as 
set forth in DSM-IV, reflecting the 
degree of functional impairment caused by 
the veteran's PTSD.  If possible, the 
examiner is requested to indicate the 
extent to which any functional impairment 
is due to polysubstance abuse.  The 
report of the examination, which should 
be legibly typewritten, should also 
include a complete rationale for all 
opinions expressed.  

3.  The RO should review the report of 
the rating examination, and ensure that 
it complies with the Board's directives 
set forth above.  If it does not, the RO 
should undertake all appropriate action 
necessary to ensure compliance with this 
REMAND.  Thereafter, the RO should 
adjudicate the issue of entitlement to an 
initial evaluation in excess of 30 
percent, taking into account all relevant 
statutes and regulations, including the 
provisions of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and Rhodan v. West, 12 
Vet. App. 55 (1998).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to referring the case back to the Board 
for further action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
REMAND is in the nature of a preliminary order, and does not 
constitute a decision of the Board on the merits of your 
appeal  38 C.F.R. § 20.1100(b) (1999).  







 

